Appeal by an employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and infant child of a deceased employee. Decedent was employed as the superintendent of a building but there is evidence that he performed janitor work. On the morning of the alleged accident he carried several ash cans full of ashes from the cellar to the street level. Sometime during the morning he suffered a seizure and was taken to the Kings County Hospital where a diagnosis of cerebral thrombosis with hypertensive cardiovascular disease was made. He died on the day following his admission and the medical proof indicates that a rupture of an aneurism or the weakened wall of an artery resulted in the cerebral hemorrhage which caused his death. The board has found his death was due to accidental injury sustained as the result of extra effort, strain and exertion. We cannot say as a matter of law that there is no substantial evidence to sustain this finding. Award affirmed, with costs. to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.